Order of the Court of Special Sessions directing appellant to pay five dollars a week toward the support of his grandchild reversed upon the law, and defendant discharged, on authority of Matter of Moncrief (235 N. Y. 390). Young, Kapper and Lazansky, JJ., concur; Kelly, P. J., and Manning, J., dissent, and vote to affirm, upon the ground that the status of the child as the grandchild of the appellant was fixed by the subsequent marriage of her parents. (Dom. Rel. Law, § 24.) She should not be deprived of that status by the subsequent differences of her parents, without notice to her, and apparently without'any mention of her existence to the court granting the decree of annulment which might have protected her rights under Civil Practice Act, section 1135. Leave to present the case to the Court of Appeals will be granted if counsel deem it advisable.